 

Exhibit 10.1

 

EXECUTION VERSION

 



SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT, dated as of May 2, 2019 (this “Agreement”), is entered
into by and among Misonix, Inc., a New York corporation (“Motor”) and the
undersigned signatories set forth on the signature pages hereto under the
heading “Supporting Surge Unitholders” (collectively, the “Supporting Surge
Unitholders”). Motor and the Supporting Surge Unitholders are each sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, each of the Supporting Surge Unitholders is the beneficial or record
owner, and has either sole voting power or shared voting power with other
Supporting Surge Unitholders over, such number of membership interests in Solsys
Medical, LLC, a Delaware limited liability company (“Surge”) (the “Surge Units”)
as is indicated opposite each such Supporting Surge Unitholder’s name on
Schedule A attached hereto;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Motor,
New Misonix, Inc., a New York corporation and wholly owned subsidiary of Motor
(“ParentCo”), Reincorp. Merger Sub One, Inc., a New York corporation and a
direct, wholly owned subsidiary of ParentCo, Surge Sub Two, LLC, a Delaware
limited liability company and a direct, wholly owned subsidiary of ParentCo
(“Merger Sub Two”), Surge and, solely in his capacity as the representative for
the equityholders of Surge, Greg Madden, an individual resident of the State of
Massachusetts, are entering into an Agreement and Plan of Merger (such
agreement, as amended from time to time, the “Merger Agreement”), that provides,
among other things, for the merger of Merger Sub Two with and into the Surge,
pursuant to which Surge will be the surviving corporation (such transaction, the
“Combination Merger”);

 

WHEREAS, as a condition and an inducement to Motor’s willingness to enter into
the Merger Agreement, Motor has required that the Supporting Surge Unitholders
agree, and the Supporting Surge Unitholders have agreed, to enter into this
Agreement with respect to all Surge Units that the Supporting Surge Unitholders
Beneficially Own (as defined below); and

 

WHEREAS, Motor desires that the Supporting Surge Unitholders agree, and the
Supporting Surge Unitholders are willing to agree, subject to the limitations
herein, not to Transfer (as defined below) any of their Subject Securities (as
defined below), and to vote their Subject Securities to approve and adopt the
Merger Agreement and the Combination Merger.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

 

AGREEMENT

 

1.Definitions. Capitalized terms used but not otherwise defined herein shall
have their respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases
and correlative forms shall have the same meanings assigned to them in this
Section 1 or elsewhere in this Agreement.

 



 



 

(a)“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 under
the Exchange Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (in each case,
irrespective of whether or not such Rule is actually applicable in such
circumstance). For the avoidance of doubt, Beneficially Own shall also include
record ownership of securities.

 

(b)“Beneficial Owners” means Persons who Beneficially Own the referenced
securities.

 

(c)“Expiration Time” means the earlier to occur of (i) the Combination Merger
Effective Time, (ii) such date and time as the Merger Agreement is validly
terminated in accordance with the terms and provisions thereof, or (iii) the
termination of this Agreement by mutual written consent of the Parties.

 

(d)“Permitted Transfer” means, in each case, with respect to each Supporting
Surge Unitholder, so long as (i) such Transfer is in accordance with applicable
Law and such Supporting Surge Unitholder is, and at all times has been, in
compliance with this Agreement and (ii) any Transfer of Subject Securities by
the Supporting Surge Unitholder to another Supporting Surge Unitholder or to an
Affiliate of such transferring Supporting Surge Unitholder, so long as such
Affiliate, in connection with, and prior to, such Transfer, executes a joinder
to this Agreement, in form and substance reasonably acceptable to Motor,
pursuant to which such Affiliate agrees to become a party to this Agreement and
be subject to the restrictions and obligations hereof and otherwise become a
party for all purposes of this Agreement.

 

(e)“Subject Securities” means, collectively, all Surge Units and New Surge
Units.

 

(f)“Transfer” means (i) any direct or indirect offer, sale, tender pursuant to a
tender or exchange offer, lease, assignment, encumbrance, loan, pledge, grant of
a security interest, hypothecation (including by gift or by contribution or
distribution to any trust or similar instrument or to any beneficiaries of the
Supporting Surge Unitholder), disposition, or other transfer (including by
merger, consolidation or otherwise by operation of law), either voluntary or
involuntary, or entry into any contract, option, or other arrangement or
understanding with respect to any offer, sale, tender pursuant to a tender or
exchange offer, lease, assignment, encumbrance, loan, pledge, hypothecation
(including by gift or by contribution or distribution to any trust or similar
instrument or to any beneficiaries of the Supporting Surge Unitholder),
disposition, or other transfer (including by merger, consolidation or otherwise
by operation of law), of any Surge Units, Equity Appreciation Right, Profits
Interest or other Equity Interest or interest in any Surge Units, Equity
Appreciation Right, Profits Interest or other Equity Interest (or any security
convertible into or exchangeable for such Surge Units, Equity Appreciation
Right, Profits Interest or other Equity Interest), including in each case
through the transfer of any Person or any interest in any Person or (ii) in
respect of any Surge Units, Equity Appreciation Right, Profits Interest or other
Equity Interest or interest in any Surge Units, Equity Appreciation Right,
Profits Interest or other Equity Interest, to enter into any swap or any other
agreement, transaction, or series of transactions that hedges or transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of such Surge Units, Equity Appreciation Right, Profits Interest or other Equity
Interest or interest in Surge Units, Equity Appreciation Right, Profits Interest
or other Equity Interest, whether any such swap, agreement, transaction, or
series of transactions is to be settled by delivery of securities, in cash, or
otherwise.

 



 



 

2.Agreement to Retain Subject Securities.

 

(a)Transfer and Encumbrance of Subject Securities. Other than Permitted
Transfers, from and after the date hereof until the Expiration Time, each
Supporting Surge Unitholder agrees that it shall not, with respect to any
Subject Securities Beneficially Owned by such Supporting Surge Unitholder, (i)
Transfer any such Subject Securities, or (ii) deposit any such Subject
Securities into a voting trust or enter into a voting agreement or arrangement
with respect to such Subject Securities or grant any proxy (except as otherwise
provided herein or to grant a revocable proxy to Surge’s proxy holders to vote
or cause to be voted the Subject Securities in accordance with this Agreement)
or power of attorney with respect thereto.

 

(b)Injunction. Notwithstanding anything to the contrary in this Agreement, if at
any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining, or otherwise prohibiting the Supporting Surge Unitholders or their
Affiliates from (i) consummating the Transactions or (ii) taking any action
pursuant to Section 3 or Section 4, then (A) the obligations of each Supporting
Surge Unitholder set forth in Section 3 and the irrevocable proxy and power of
attorney in Section 4 shall be of no force and effect for so long as such order
is in effect and, in the case of clause (ii), solely to the extent such order
restrains, enjoins, or otherwise prohibits such Supporting Surge Unitholder from
taking any such action, and (B) for so long as such order is in effect, each
Supporting Surge Unitholder shall cause the Subject Securities to not be
represented in person or by proxy at any meeting at which a vote of such
Supporting Surge Unitholder on the Transactions is requested. Notwithstanding
anything to the contrary in this Section 2(b), the restrictions set forth in
Section 2(a) shall continue to apply with respect to the Subject Securities
until the Expiration Time.

 

(c)Additional Purchases; Adjustments. Each Supporting Surge Unitholder agrees
that any Surge Units and any Equity Interest of Surge that such Supporting Surge
Unitholder purchases or otherwise acquires (including pursuant to its exercise
of preemptive rights or as a result of a unit split, reverse unit split, stock
dividend or distribution or any change in Surge Units by reason of a merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares, or similar transaction) or with respect to which such Supporting Surge
Unitholder otherwise acquires voting power after the execution of this Agreement
and prior to the Expiration Time (the “New Surge Units”) shall be subject to the
terms and conditions of this Agreement to the same extent as if they constituted
Surge Units, and such Supporting Surge Unitholder shall promptly notify Motor of
the existence of any New Surge Units.

 



 



 

(d)Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of such Supporting Surge Unitholder’s Subject Securities shall
occur, the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Securities subject to all of the restrictions, liabilities,
and rights under this Agreement, which shall continue in full force and effect
until valid termination of this Agreement.

 

3.Agreement to Vote and Approve.

 

(a)Approval. From and after the date hereof until the Expiration Time, each
Supporting Surge Unitholder irrevocably and unconditionally agrees that it
shall:

 

(i)at any meeting of the Surge Unitholders, however called, with respect to any
of the following matters, and at every adjournment or postponement thereof, and
on every action or approval by written consent of the Surge Unitholders with
respect to any of the following, each Supporting Surge Unitholder (A) shall
appear at each such meeting (in person or by proxy) or otherwise cause the
Subject Securities that the Supporting Surge Unitholder Beneficially Owns to be
counted as present thereat for purposes of calculating a quorum and (B) shall,
and shall cause each holder of record on any applicable record date to
(including via proxy), vote all of the Subject Securities the Supporting Surge
Unitholder Beneficially Owns for (1) the approval and adoption of the Merger
Agreement, the Combination Merger and the other Transactions and (2) any
proposal to adjourn or postpone such meeting of the Surge Unitholders to a later
date if there are not sufficient votes to adopt the Merger Agreement;

 

(ii)at any meeting of the Surge Unitholders, however called, with respect to any
of the following matters, and at every adjournment or postponement thereof, and
on any action or approval by written consent of the Surge Unitholders with
respect to any of the following matters, each Supporting Surge Unitholder (A)
shall appear at each such meeting or otherwise cause the Subject Securities that
the Supporting Surge Unitholder Beneficially Owns to be counted as present
thereat for purposes of establishing a quorum and (B) shall, and shall cause
each holder of record on any applicable record date to (including via proxy),
vote the Subject Securities that the Surge Stockholder Beneficially Owns against
(1) any action or agreement that would reasonably be expected to result in any
condition to the consummation of the Merger set forth in Article V of the Merger
Agreement not being satisfied, (2) any Acquisition Proposal, (3) any action
which could reasonably be expected to prevent, impede, interfere with,
discourage, delay, postpone, or materially adversely affect the consummation of
the Transactions, including the Combination Merger, or dilute, in any material
respect, the benefit of the transactions contemplated thereby to Motor or the
Motor Shareholders, and (4) any action which could reasonably be expected to
result in a breach of any representation, warranty, covenant, or agreement of
Surge in the Merger Agreement.

 



 



 

4.Irrevocable Proxy. By execution of this Agreement, each Supporting Surge
Unitholder hereby appoints and constitutes Motor, until the Expiration Time (at
which time this proxy shall automatically be revoked), with full power of
substitution and resubstitution, as such Supporting Surge Unitholder’s true and
lawful attorney-in-fact and proxy (which proxy is irrevocable and is coupled
with an interest sufficient in law to support an irrevocable proxy, pursuant to
Section 18-204 of the DLLCA), to the fullest extent of such Supporting Surge
Unitholder’s rights with respect to the Subject Securities Beneficially Owned by
such Supporting Surge Unitholder, to vote (or exercise a written consent with
respect to) such Subject Securities solely with respect to the matters set forth
in Section 3 hereof and each Supporting Surge Unitholder shall retain the
authority to vote its Subject Securities on all other matters; provided,
however, that the foregoing shall only be effective if such Supporting Surge
Unitholder fails to be counted as present, to consent, or to vote such
Supporting Surge Unitholder’s Subject Securities, as applicable, in accordance
with this Agreement.

 

5.Representations and Warranties of the Supporting Surge Unitholders. Each
Supporting Surge Unitholder hereby severally, but not jointly, represents,
warrants and covenants to Motor as follows:

 

(a)Organization; Due Authority. Such Supporting Surge Unitholder has the full
power and authority to make, enter into, and carry out the terms of this
Agreement and to grant the irrevocable proxy as set forth in Section 4 hereof.
This Agreement has been duly authorized, and no other action on the part of such
Supporting Surge Unitholder is necessary to authorize the execution and delivery
of this Agreement by the Supporting Surge Unitholder. This Agreement has been
validly executed and delivered by such Supporting Surge Unitholder and, assuming
due authorization, execution and delivery of this Agreement by the other parties
hereto, constitutes a valid and binding agreement of such Supporting Surge
Unitholder enforceable against it in accordance with its terms, except that (i)
such enforcement may be subject to applicable bankruptcy, insolvency, fraudulent
conveyance or other similar Laws, now or hereafter in effect, affecting
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any Proceeding therefor
may be brought.

 



 



 

(b)Ownership of the Surge Units. As of the date hereof, such Supporting Surge
Unitholder (i) Beneficially Owns the Surge Units indicated on Schedule A hereto
opposite such Supporting Surge Unitholder’s name, free and clear of any and all
Liens, other than those created by this Agreement, and (ii) has sole voting
power over all of the Surge Units Beneficially Owned by such Supporting Surge
Unitholder. As of the date hereof, such Supporting Surge Unitholder does not
Beneficially Own any Surge Units, Equity Appreciation Right, Profits Interest or
other Equity Interest of Surge other than the Surge Units set forth on Schedule
A opposite such Supporting Surge Unitholder’s name. As of the date hereof, such
Supporting Surge Unitholder does not Beneficially Own any rights to purchase or
acquire any Equity Interests of Surge.

 

(c)No Conflict; Consents.

 

(i)The execution and delivery of this Agreement by such Supporting Surge
Unitholder does not, and the performance by such Supporting Surge Unitholder of
its obligations under this Agreement and the compliance by such Supporting Surge
Unitholder with any provisions hereof do not and will not: (A) conflict with or
violate any Law applicable to such Supporting Surge Unitholder; (B) if the
Supporting Surge Unitholder is an entity, violate any provision of the
certificate of incorporation or bylaws or similar organizational or governing
documents of such Supporting Surge Unitholder; or (C) conflict with or violate,
result in any breach of or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration, or cancellation of, or result in
the creation of a Lien on any of the Surge Units Beneficially Owned by such
Supporting Surge Unitholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise, or other instrument or
obligation, or any order, arbitration award, judgment or decree, to which such
Supporting Surge Unitholder or an Affiliate is a party or by which such
Supporting Surge Unitholder or an Affiliate is bound.

 

(ii)No consent, approval, order, or authorization of, or registration,
declaration, or filing with, any Governmental Entity or any other Person, is
required by or with respect to such Supporting Surge Unitholder or an Affiliate
in connection with the execution and delivery of this Agreement or the
performance by such Supporting Surge Unitholder of its obligations hereunder.

 

(d)Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge (after reasonable inquiry) of such Supporting Surge Unitholder,
threatened against or affecting, such Supporting Surge Unitholder or an
Affiliate that could reasonably be expected to materially impair or materially
adversely affect the ability of such Supporting Surge Unitholder to perform such
Supporting Surge Unitholder’s obligations hereunder on a timely basis.

 



 



 

6.Termination. This Agreement shall terminate immediately at, and shall have no
further force or effect as of and following, the Expiration Time, provided,
however, that the termination of this Agreement shall not relieve any Party from
any liability for any inaccuracy in or breach of any representation, warranty,
or covenant contained in this Agreement occurring prior to such termination.

 

7.Notice of Certain Events. Each Supporting Surge Unitholder shall notify Motor
in writing promptly of (a) any fact, event, or circumstance that would cause, or
reasonably be expected to cause or constitute, a breach in any material respect
of the representations and warranties of such Supporting Surge Unitholder under
this Agreement and (b) the receipt by such Supporting Surge Unitholder of any
notice or other communication from any Person alleging that the consent of such
Person is or may be required in connection with this Agreement; provided,
however, that the delivery of any notice pursuant to this Section 7 shall not
limit or otherwise affect the remedies available to any Party.

 

8.No Solicitation. Other than with Motor and its Affiliates, from and after the
date hereof until the Expiration Time, each Supporting Surge Unitholder shall
not (and shall not authorize or permit any of its Representatives or Affiliates
to) directly or indirectly: (a) solicit, initiate or take any action to
facilitate or encourage or induce the making of, submission or announcement of,
any inquiries or any proposal or offer from any Person related to an Acquisition
Transaction or take any action that could reasonably be expected to lead to any
such inquiries or the making of any such proposal or offer from any Person; (b)
other than informing Persons of the existence of this Section 8, furnish any
information regarding Surge to any Person in connection with or in response to
an Acquisition Transaction or an inquiry or indication of interest that could
reasonably be expected to lead to an Acquisition Transaction; (c) engage in
discussions or negotiations with any Person with respect to any Acquisition
Transaction; (d) approve, endorse or recommend any Acquisition Transaction; (e)
make or authorize any statement, recommendation or solicitation in support of
any possible Acquisition Transaction; or (f) enter into any letter of intent or
similar document or any other Contract having a primary purpose of effectuating,
or which would effect, any Acquisition Transaction. Each Supporting Surge
Unitholder shall immediately cease and cause to be terminated any discussions or
negotiations with any Person and its Representatives related to the foregoing
activities.

 

9.Waiver of Certain Actions. Each Supporting Surge Unitholder hereby agrees not
to commence or participate in, and to take all actions necessary to opt out of
any class in any class action with respect to, any claim, derivative or
otherwise, against Motor, ParentCo, Surge, or any of their respective Affiliates
or successors (a) challenging the validity of, or seeking to enjoin or delay the
operation of, any provision of this Agreement or the Merger Agreement (including
any claim seeking to enjoin or delay the Closing) or (b) alleging a breach of
any duty of the Surge Board, the Motor Board or the ParentCo Board in connection
with the Merger Agreement, this Agreement, or the transactions contemplated
thereby or hereby. Each Supporting Surge Unitholder hereby irrevocably and
unconditionally waives, and agrees not to exercise, any dissenters’ rights,
appraisal rights or similar rights under the DLLCA or other applicable Law.

 



 



 

10.Miscellaneous.

 

(a)Expenses. All expenses incurred by the Parties will be borne solely and
entirely by the Party which has incurred the same.

 

(b)Notices. All notices, reports, records or other communications that are
required or permitted to be given to the Parties under this Agreement shall be
sufficient in all respects if given in writing and delivered in person, by
facsimile, by electronic mail, by overnight courier or by registered or
certified mail, postage prepaid, return receipt requested, to the receiving
party at the following address:

 

If to Motor, addressed to it at:

 

Misonix, Inc.



1938 New Highway



Farmingdale, NY 11735



Attention: Stavros Vizirgianakis



Email: svizirgianakis@misonix.com

 

with a copy to (for information purposes only):

 

Jones Day



3161 Michelson Drive, Suite 800



Irvine, CA 92612



Attention: Jonn R. Beeson



Email: jbeeson@jonesday.com

 

If to any Supporting Surge Unitholder, to it at the mailing or email address set
forth on the signature pages hereto.

 

or such other address as such Party may have given to the other Parties by
notice pursuant to this Section 10(b). Notice shall be deemed given on (i) the
date such notice is personally delivered, (ii) in the case of a globally
recognized express delivery service, on the Business Day that receipt by the
addressee is confirmed pursuant to the service’s systems, or (iii) immediately
when sent by facsimile or electronic mail, prior to 5:00 p.m. (in the time zone
of the receiving party) on a Business Day, and when sent outside of such hours,
at 9:00 a.m. (in the time zone of the receiving party) on the next Business Day.

 

(c)Headings. The headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

 



 



 

(d)Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction to be invalid, illegal or incapable of
being enforced by reason of any rule of Law or public policy, all other
conditions and provisions of this Agreement will nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

(e)Entire Agreement. This Agreement, together with the other documents delivered
pursuant hereto constitute the entire agreement of the parties hereto and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof.

 

(f)Parties in Interest. This Agreement will be binding upon and inure solely to
the benefit of each Party and their respective successors and assigns, and
nothing in this Agreement, express or implied, is intended to or will confer
upon any other Person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement

 

(g)Assignment. This Agreement will not be assigned by any Party by operation of
Law or otherwise without the prior written consent of the other Parties, and,
subject to the preceding clause, this Agreement and all of the provisions hereof
shall be binding upon and shall inure to the benefit of the Parties and their
respective permitted assigns.

 

(h)Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

 

(i)This Agreement will be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to laws that may be applicable
under conflicts of laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware, and any action, cause of action,
claim, cross-claim or third-party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, in any way
relating to this Agreement or any of the transactions contemplated by this
Agreement shall also be governed by, and construed in accordance with, the Laws
of the State of Delaware, without giving effect to any choice of Law or conflict
of Laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

 



 



 

(ii)Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the supreme court of
the State of Delaware, or, if subject matter jurisdiction over the matter that
is the subject of the action or proceeding is vested only in the federal courts
of the United States of America, the United States District Court for the
District of Delaware, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the Parties hereby irrevocably and unconditionally (A) agrees not to
commence any such action or proceeding except in such court, (B) agrees that any
claim in respect of any such action or proceeding may be heard and determined in
such court, (C) waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any such action or proceeding in any such court and (D) waives, to the fullest
extent permitted by Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Each of the Parties agrees that
a final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each Party irrevocably consents to service of process in the
manner provided for notices in Section 10(b). Nothing in this Agreement will
affect the right of any Party to serve process in any other manner permitted by
Law.

 

(iii)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10(h).

 



 



 

(i)Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(i) Motor and (ii) the applicable Supporting Surge Unitholder against whom
enforcement is sought. No failure or delay by any Party in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable Law.

 

(j)Counterparts; Electronic Delivery. This Agreement may be executed and
delivered, including by e-mail of an attachment in Adobe Portable Document
Format or other file format based on common standards (“Electronic Delivery”),
in any number of counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered will be deemed to be an
original but all of which taken together will constitute one and the same
agreement. Any such counterpart, to the extent delivered using Electronic
Delivery will be treated in all manner and respects as an original executed
counterpart and will be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No Party will
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such Party forever waives any such defense, except to the extent that such
defense relates to lack of authenticity.

 

(k)Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties will be entitled to specific performance and
the issuance of immediate injunctive and other equitable relief to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
hereof in any court referred to in Section 10(h), without the necessity of
proving the inadequacy of money damages as a remedy, and the parties further
agree to waive any requirement for the securing or posting of any bond in
connection with the obtaining of any such injunctive or other equitable relief,
this being in addition to any other remedy to which they are entitled at Law or
in equity. Each Party further agrees that, in the event of any action for
specific performance in respect of such breach or violation, it will not assert
the defense that a remedy at law would be adequate or that the consideration
reflected in this Agreement was inadequate or that the terms of this Agreement
were not just and reasonable.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 

 

IN WITNESS WHEREOF, Motor and the Supporting Surge Unitholders have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

  MISONIX, INC.         By:

/s/ Stavros Vizirgianakis



  Name:

Stavros Vizirgianakis



  Title:

Chief Executive Officer



        ALLAN STALEY         By:

/s/ Allan Staley



  Name:

Allan Staley



        LINWOOD STAUB         By:

/s/ Linwood Staub



  Name:

Linwood Staub



        DR. ARTI MASTURZO         By:

/s/ Arti Masturzo



  Name:

Dr. Arti Masturzo



 

[Signature Page to Surge Support Agreement]

 

 



 

Schedule A

 

Supporting Surge Unitholder Surge Units Allan Staley

2,087,421.2000 Common Units

 

3,149,576.9252 Series F Units

 

Linwood Staub

102,564.0000 Common Profit Interest Units

 

1,325,741.000 Common Profit Interest Units

 

62,418.2000 Series B Preferred Units

 

2,699,637.3644 Series F Profit Interest Units

 

Arti Masturzo 1,349,818.6822 Series F Profit Interest Units

 

 